EXHIBIT 10.1
 
 
 
FIRST AMENDMENT TO
SENIOR REVOLVER LOAN AGREEMENT
 
THIS FIRST AMENDMENT TO SENIOR REVOLVER LOAN AGREEMENT, dated effective as of
March 27, 2019 (the "First Amendment"), is entered into by and among EMPIRE
LOUISIANA LLC, a Delaware limited liability company (the "Original Borrower" or
"EL") and EMPIRE NORTH DAKOTA LLC, a Delaware limited liability company ("END",
together with the Original Borrower are sometimes referred to herein
collectively as the "Borrower") and CROSSFIRST BANK, a Kansas state-chartered
bank (the "Bank").
 
RECITALS:


A. The Original Borrower and the Bank are parties to that certain Senior
Revolver Loan Agreement dated as of September 20, 2018 (the "Existing Loan
Agreement"), pursuant to which the Bank established a revolving credit facility
in favor of the Original Borrower in the maximum principal amount of
$5,000,000.00 (subject to the Revolver Commitment Amount (initially
$1,350,000.00) and the Collateral Borrowing Base calculation provisions hereof)
until the Revolver Final Maturity Date (currently September 20, 2020) (the
"Revolver Commitment").
 
B. To induce the Bank to consider an increase, modification, renewal and
extension of the Existing Loan Agreement, the Original Borrower and END have
requested that END be added as a co-borrower thereto.
 
C. Borrower has requested, and the Bank has agreed, to increase the Revolver
Commitment until the extended Revolver Final Maturity Date (March 27, 2021) in
the increased Revolver Commitment Amount of $9,000,000.00, and make certain
other amendments and modifications, all on the terms, provisions, conditions and
limitations set forth in the Existing Loan Agreement, as amended by the
provisions of this First Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:
 
1.                Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meaning given in the Existing Loan Agreement. In
addition, the following terms are added to Article I of the Existing Loan
Agreement or amended to read as follows:
 
"Guaranty Agreement" means that certain Amended and Restated Guaranty Agreement
of even date herewith, from Guarantor, in favor of Bank, in form, scope and
substance acceptable to Bank.
 
"Revolver Commitment Amount" shall be the maximum outstanding principal amount
plus Letter of Credit Exposure the Bank agrees from time to time to make
available under the Revolver Commitment (initially stipulated to be equal to
$9,000,000.00), subject to the QCR.
 
 
 
 
 
 

--------------------------------------------------------------------------------

"Revolver Final Maturity Date" shall mean March 27, 2021, unless otherwise
extended or renewed in writing by the mutual agreement of the Borrower and the
Bank.
 
"QCR" shall have the meaning given in Section 2.13 of the Loan Agreement.
 
2.  Revolver Commitment.  The Revolver Commitment is hereby increased and
renewed to the Revolver Final Maturity Date, subject to the Revolver Commitment
Amount, the Collateral Borrowing Base limitations and QCR described below.  All
of the Indebtedness created pursuant thereto is evidenced by that certain
replacement Promissory Note (Revolver Note) dated as of March 27, 2019, from the
Borrower payable to the order of the Bank in the maximum principal amount of
$20,000,000.00 (subject to the Revolver Commitment Amount and the Collateral
Borrowing Base).  The Revolver Commitment Amount and the Collateral Borrowing
Base are stipulated to be set at $9,000,000.00 as of the effective date of this
First Amendment, which increase shall be in accordance with and satisfy the
Collateral Borrowing Base Redeterminations under Section 4.2 of the Loan
Agreement for April 2019.
 
3.  Loan Origination Fees.  The following replaces Section 2.4 of the Existing
Loan Agreement in its entirety:
 
2.4   Loan Origination Fee.  Borrower shall pay to Bank a fully earned and
non-refundable loan origination fee equal to $76,900.00 (one hundred basis
points (1.00%) on the $7,690,000.00 increase in the Revolver Commitment Amount).
 
4.  Payment of Fees.  The following replaces Section 2.12 of the Existing Loan
Agreement in its entirety:
 
2.12 Payment of Fees.  All fees payable under Sections 2.4, 2.5, 2.6, 2.10 and
2.14 shall be paid on the dates due, in immediately available funds, US Dollars,
to Bank and shall be fully earned and non-refundable under any circumstances.
 
5.  Quarterly Commitment Reduction.  The following replaces Section 2.13 of the
Existing Loan Agreement in its entirety:
 
2.13 Quarterly Commitment Reduction (QCR). On the last day of each calendar
quarter, commencing June 30, 2019, the Revolver Commitment Amount shall
automatically be reduced by $150,000.00 per quarter (the "QCR"), and Borrower
shall make any principal payment necessary to comply with the QCR.  Such
principal payment shall be in addition to the regularly scheduled interest
payment.


The definition of "MCR" and all references to "MCR" in the Existing Loan
Agreement are hereby deleted.


6.  Loan Amendment Fee. The following is added as a new section 2.14 to the Loan
Agreement:
 
2.14 Loan Amendment Fee.  For each amendment or other change to this Agreement
that is required (in the sole discretion of the Bank) as a result of a change in
terms or conditions requested by Borrower, Borrower shall pay Bank a fee in an
amount equal to the Revolver Commitment Amount then outstanding, multiplied by
twenty five basis points (0.25%), which fee shall be payable in immediately
available funds concurrent with the closing of such amendment.
 
 




2

--------------------------------------------------------------------------------

7.  Financial Statements and Reports. Section 6.6(a) and the first sentence of
6.6(b) of the Existing Loan Agreement are hereby modified to provide that the
Guarantor will furnish such Financial Statements and Reports pursuant to the
terms of the Guaranty Agreement.
 
8.  Net Lease Operating Reports.  The following replaces Section 6.6(c) of the
Existing Loan Agreement in its entirety:
 
(c)  Net Lease Operating Reports. No later than sixty (60) days after the end of
each calendar quarter, reports regarding leases in the same form as they are
received by the operator under each applicable operators agreement.


9.  Financial Covenants. From and after the date of this First Amendment,
Section 28 (Minimum Leverage Ratio) and Section 29 (Minimum Interest Coverage
Ratio) of the Existing Loan Agreement shall be measured for Borrower on a
combined basis using consolidated financial statements provided by the
Guarantor.
 
10. Collateral/Mortgages.  The term "Collateral" as that term is defined in
Article III of the Existing Loan Agreement shall incorporate and include,
without limitation, all real and personal property lien interests granted by END
to Bank by the following: (i) mortgage liens or deeds of trust (as applicable)
encumbering END's proved producing and proved non-producing oil, gas and other
leasehold and mineral interests (including, without limitation, behind-the pipe
values), on a first priority basis, including without limitation, those
properties situated in the States of North Dakota and Montana (the "END
Mortgages"), and (ii) a first priority security interest in substantially all of
END's personal property according to the terms of a certain Pledge, Security
Agreement and Assignment instrument dated as even date with this First
Amendment, in form and substance satisfactory to Bank (the "END Security
Agreement"). The term "Mortgages" as that term is defined in Article III of the
Existing Loan Agreement shall incorporate and include the END Mortgages.
 
11. Amended Louisiana Mortgage.  EL, as mortgagor, and CrossFirst, as mortgagee,
are parties to a certain Mortgage, Assignment of As-Extracted Collateral,
Security Agreement and Fixture Filing dated as of September 20, 2018, as
corrected by instrument dated November 7, 2018, whereby EL granted a first
priority mortgage lien and security interest in all of its oil and gas leases,
leasehold interests, and related assets located in the State of Louisiana (the
"Original Louisiana Mortgage"). As a condition precedent to CrossFirst's
obligations under this First Amendment, CrossFirst requires that the Original
Louisiana Mortgage be amended and modified to incorporate and secure repayment
of all amounts extended under and evidenced by the increased Revolver
Commitment, all according to the terms of a certain First Amendment to Mortgage,
Assignment of As-Extracted Collateral, Security Agreement and Fixture Filing
dated on or about the date of the First Amendment (the "Amended Louisiana
Mortgage").
 
 
 
 
3

--------------------------------------------------------------------------------

12. Conditions Precedent.  The Borrower shall execute and deliver, or cause to
be executed and delivered, to the Bank, each of the following as express
conditions precedent to the effectiveness of the amendments and modifications
contemplated by this First Amendment:
 

 
(a)
This First Amendment;

 
(b)
The replacement Promissory Note (Revolver Note);

 
(c)
The END Mortgages;

 
(d)
The END Security Agreements;

 
(e)
The Amended Louisiana Mortgage;

 
(f)
The Guaranty Agreement;

 
(g)
The obligation of Borrower to furnish the Bank with appropriate certificates
from the State of North Dakota that demonstrate END is registered and qualified
to do business in the State of North Dakota, shall be an express condition
subsequent and must be accomplished by Borrower to the Bank's satisfaction no
later than April 12, 2019, and failure of Borrower to timely satisfy such
condition subsequent shall constitute an Event of Default hereunder without
further or other notice from the Bank.

 
(h)
 Payment to the Bank of the fully earned and non-refundable one percent (1.0%)
loan origination fee in the amount of $76,900.00 concurrently herewith in
immediately available funds (US Dollars); and

 
(i)
Closing certificates from each of the Borrowers.

13. Fees and Expenses.  Borrower shall promptly (in any event within ten (10)
days of receipt of an invoice therefor) reimburse the Bank for its reasonable
legal fees and all filing and recording fees and other costs and expenses
reasonably incurred in connection with the negotiation, preparation and closing
of the transactions contemplated by this First Amendment, including the
reasonable attorney fees and costs and expenses of Bank's legal counsel and any
applicable mortgage taxes.
 
14. Ratification.  The remaining terms, provisions and conditions set forth in
the Existing Loan Agreement shall remain in full force and effect as long as any
Indebtedness of the Borrower is owing to the Bank and/or the Revolver Commitment
remains in effect. The Borrower adopts, restates, confirms and ratifies the
warranties, covenants and representations set forth in the Existing Loan
Agreement (except the representations and warranties that specify a specific
date or period of time) and further represents to the Bank that, as of the date
hereof, no Default or Event of Default exists under the Loan Agreement
(including this First Amendment).  All references to the "Loan Agreement"
appearing in any of the Loan Documents shall hereafter be deemed references to
the Existing Loan Agreement as amended, modified and supplemented by this First
Amendment.  In the event of any inconsistency between the terms of this First
 
 
4

--------------------------------------------------------------------------------

Amendment and the terms of the Existing Loan Agreement, the terms of this First
Amendment shall control and govern, and the agreements shall be interpreted so
as to carry out and give full effect to the intent of this First Amendment. 
Each Borrower and the Bank hereby adopt, ratify and confirm the Loan Agreement,
as amended hereby, and acknowledge and agree that the Loan Agreement and all
other Loan Documents, are and remain in full force and effect.  Borrower
acknowledges and agrees that its liabilities and obligations under the Loan
Agreement and all other Loan Documents, including the Security Instruments, are
not impaired in any respect by this First Amendment.  Original Borrower further
ratifies and confirms the mortgage liens and security interests granted thereby
pursuant to Article III of the Existing Loan Agreement and hereby grants and
regrants such mortgage liens and security interests in favor of the Bank.
 
15. SUBMISSION TO JURISDICTION.  BORROWER AND THE BANK HEREBY CONSENT TO THE
JURISDICTION OF ANY OF THE LOCAL, STATE, AND FEDERAL COURTS LOCATED WITHIN TULSA
COUNTY, OKLAHOMA AND WAIVES ANY OBJECTION WHICH THE BORROWER MAY HAVE BASED ON
IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN ANY
SUCH COURT.
 
16. WAIVER OF JURY TRIAL.  BORROWER FULLY, VOLUNTARILY AND EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THE LOAN AGREEMENT (INCLUDING THIS FIRST AMENDMENT), THE SECURITY
INSTRUMENTS OR UNDER ANY AMENDMENT, SUPPLEMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED (OR WHICH MAY IN THE FUTURE BE DELIVERED) IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT.  THE BORROWER AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
17. Governing Law.  The Loan  Agreement (including the First Amendment) shall be
deemed to have been made or incurred under the Laws of the State of Oklahoma and
shall be construed and enforced in accordance with and governed by the Laws of
Oklahoma.
 
18. Release.  In consideration of the amendments contained herein, Borrower
hereby waives and releases Bank from any and all claims and defenses, known or
unknown, as of the effective date of this First Amendment, with respect to the
Loan Agreement (including this First Amendment) and the Loan Documents and the
transactions contemplated thereby.
 
19. Counterparts.  This First Amendment may be executed in multiple
counterparts, each of which, when so executed, shall constitute an original
copy.  Transmission by facsimile or electronic transmission (e.g., pdf format)
of an executed counterpart of this First Amendment by any party shall be deemed
to constitute due and sufficient delivery of such counterpart and such facsimile
or electronic transmission shall be deemed to be an original counterpart of this
First Amendment.
 
20. Reaffirmation of Indebtedness.  Borrower acknowledges the terms of this
First Amendment and ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party, and agrees that each Loan Document to which it
is a party remains in full force and effect.
 
[Signature Pages Follow]
5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered in Tulsa, Oklahoma, in multiple counterparts
effective as of the day and year first above written.
 


EMPIRE LOUISIANA LLC, a Delaware
limited liability company


By:        /s/ Michael R. Morrisett                                     
Michael R. Morrisett, President




EMPIRE NORTH DAKOTA LLC,
 a Delaware limited liability company


By:        /s/ Michael R. Morrisett                                    
Michael R. Morrisett, President
 


"Borrower"
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page - First Amendment to Senior Revolver Loan Agreement
 
 

--------------------------------------------------------------------------------



CROSSFIRST BANK


By:        /s/ Terry D. Blain                                                
 Terry D. Blain,
Senior Vice President/Energy Bank




"Bank"


 
 
 
 
 
 